
	
		II
		109th CONGRESS
		2d Session
		S. 3843
		IN THE SENATE OF THE UNITED STATES
		
			September 5, 2006
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the African Growth and Opportunity Act to extend
		  certain trade benefits to eligible sub-Saharan African countries, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the AGOA Extension Act of
			 2006.
		2.FindingsCongress finds that—
			(1)the African
			 Growth and Opportunity Act (19 U.S.C. 3701 et seq.) has helped to spur economic
			 growth and bolster economic reforms in the countries in sub-Saharan Africa and
			 fostered stronger economic ties between the countries in sub-Saharan Africa and
			 the United States;
			(2)the African
			 Growth and Opportunity Act has helped to promote investment in sub-Saharan
			 Africa, especially in the textile and apparel sectors;
			(3)the major
			 challenges facing the often nascent textile and apparel sector in sub-Saharan
			 Africa are—
				(A)unrestrained
			 competition from well-established, and in some cases, subsidized, producers,
			 particularly following the January 1, 2005, elimination of quotas previously
			 maintained by members of the World Trade Organization (WTO); and
				(B)inadequate
			 infrastructure and access to capital and other supply-side constraints;
				(4)during the first
			 year since the elimination of quotas, United States imports of apparel from
			 sub-Saharan Africa declined by 16 percent, contributing to the closing of
			 dozens of factories and the loss of an estimated 100,000 jobs in the
			 region;
			(5)the rules of
			 origin under the African Growth and Opportunity Act do not reflect the current
			 market reality, which is that African textile mills cannot in general produce
			 yarns or fabric in sufficient variety and quantity to meet the needs of African
			 apparel producers or market demand in the United States and other
			 countries;
			(6)to increase the
			 ability of African apparel manufacturers to meet market demands, the rules of
			 origin under the African Growth and Opportunity Act should be replaced by a
			 simple value-added rule of origin, as advocated by the Commission for Africa
			 and recognized by the World Bank;
			(7)sustainable
			 development and economic growth in sub-Saharan Africa require the
			 diversification of the economies of countries in sub-Saharan Africa, utilizing
			 the countries' vast agricultural, natural, and human resources in a just and
			 sustainable manner; and
			(8)to assist
			 countries in sub-Saharan Africa in developing and diversifying their economies,
			 the United States should continue to pursue trade liberalization bilaterally
			 and multilaterally, and in addition, the United States should provide the
			 technical assistance needed and identified in the AGOA Competitiveness Report,
			 published by the United States Trade Representative in 2005, and establish
			 programs to provide sustainable technical assistance to small- and medium-sized
			 African enterprises.
			IDesignations and
			 consultations
			101.Designation of
			 eligible countriesSection 104
			 of the African Growth and Opportunity Act (19 U.S.C. 3703) is amended by
			 striking subsection (b) and inserting the following:
				
					(b)Continuing
				complianceIf the President determines that an eligible
				sub-Saharan African country no longer meets the criteria set forth in
				subsection (a), including by failing to maintain the institutions described in
				subparagraphs (A) through (F) of subsection (a)(1), the President may terminate
				the designation of the country made pursuant to subsection (a) if—
						(1)the President
				transmits to Congress notice of the proposed termination; and
						(2)the Congress,
				within 90 days after receiving such notice, does not enact a law prohibiting
				such
				termination.
						.
			102.United
			 States-sub-Saharan Africa trade and economic cooperation forum
				(a)GrantsIn
			 order to ensure that nongovernmental organizations and the private sector
			 continue to host the annual meetings described in section 105(c)(2) of the
			 African Growth and Opportunity Act (19 U.S.C. 3704(c)(2)), the United States
			 Trade Representative, in coordination with the heads of other appropriate
			 Federal departments and agencies, is authorized to provide grants to United
			 States nongovernmental organizations referred to in section 105(c)(2) of that
			 Act and to United States representatives of the private sector referred to in
			 section 105(c)(2)(B) of that Act, for the purpose of hosting such
			 meetings.
				(b)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 United States Trade Representative such sums as may be necessary to carry out
			 this section.
				103.Sense of
			 Congress regarding LiberiaIt
			 is the sense of Congress that—
				(1)the October 2005
			 presidential elections in Liberia represented a key step in building peace in
			 Liberia, following nearly two decades of civil war;
				(2)the election of
			 Ms. Ellen Johnson Sirleaf as President of Liberia marks an important milestone
			 for Africa, as President Johnson Sirleaf is the first elected female president
			 in African history;
				(3)in her inaugural
			 address, President Johnson Sirleaf laid out a detailed, multifaceted governance
			 agenda emphasizing security, public- and private-sector led economic
			 revitalization, good governance and anticorruption efforts, regional and
			 international cooperation, and political reconciliation and inclusiveness;
			 and
				(4)in light of the
			 recent progress in Liberia, the President should make a determination as soon
			 as possible, pursuant to section 104(a) of the African Growth and Opportunity
			 Act (19 U.S.C. 3703(a)), regarding whether to designate Liberia as eligible for
			 trade benefits under the African Growth and Opportunity Act.
				IITreatment of
			 certain textiles and apparel
			201.Treatment of
			 certain textiles
				(a)Certain other
			 apparel articles that are both cut (or knit-to-shape) and sewn or otherwise
			 assembled in one or more beneficiary sub-Saharan African countries
					(1)AmendmentsSection
			 112(b)(3) of the African Growth and Opportunity Act (19 U.S.C. 3721(b)(3)) is
			 amended—
						(A)by amending the
			 heading to read as follows: Certain other apparel articles that are both cut (or knit-to-shape)
			 and sewn or otherwise assembled in one or more beneficiary sub-Saharan African
			 countries.—;
						(B)by redesignating
			 subparagraphs (A) through (C) as subparagraphs (B) through (D), respectively;
			 and
						(C)by striking the
			 matter preceding subparagraph (B) (as redesignated) and inserting the following
			 new subparagraph:
							
								(A)Certain other
				apparel articles
									(i)In
				generalApparel articles that are both cut (or knit-to-shape) and
				sewn or otherwise assembled in one or more beneficiary sub-Saharan African
				countries if—
										(I)the articles are
				imported directly from a beneficiary sub-Saharan African country into the
				customs territory of the United States; and
										(II)the sum
				of—
											(aa)the cost or
				value of the materials of the articles produced in the beneficiary sub-Saharan
				African country or any two or more of such beneficiary sub-Saharan African
				countries or the United States; plus
											(bb)the direct costs
				of processing operations performed in such beneficiary country or such
				beneficiary countries or the United States, is not less than the applicable
				percentage of the appraised value of the articles at the time the articles are
				imported into the customs territory of the United States.
											(ii)Applicable
				percentageFor purposes of clause (i), the term applicable
				percentage means—
										(I)20 percent for
				the 10-year period beginning October 1, 2006, or the date of the enactment of
				the AGOA Extension Act of 2006,
				whichever occurs later; and
										(II)35 percent
				thereafter.
										.
						(2)Effective date;
			 applicabilityThe amendments made by paragraph (1) shall take
			 effect on October 1, 2006, or the date of the enactment of this Act, whichever
			 occurs later. The preferential treatment described in subsection (a) of section
			 112 of the African Growth and Opportunity Act shall apply to apparel articles
			 described in subparagraph (A) of section 112(b)(3) of such Act (as added by
			 paragraph (1)) that are imported directly into the customs territory of the
			 United States on or after such date.
					(3)Transition
			 ruleThe preferential treatment described in subsection (a) of
			 section 112 of the African Growth and Opportunity Act shall continue to apply
			 to apparel articles described in the matter preceding subparagraph (A) of
			 section 112(b)(3) of such Act (as such section is in effect on the day before
			 the date of the enactment of this Act) that are imported directly into the
			 customs territory of the United States for—
						(A)the period
			 beginning on the date of the enactment of this Act and ending on March 31,
			 2007; or
						(B)the 180-day
			 period beginning on the date of the enactment of this Act, whichever occurs
			 later.
						(b)Special rule
			 for lesser developed countries
					(1)Applicable
			 percentageClause (ii) of section 112(b)(3)(C) of the African
			 Growth and Opportunity Act (as redesignated by subsection (a)(1)(B) of this
			 section) is amended—
						(A)in subclause
			 (II), by adding and at the end;
						(B)in subclause
			 (III)—
							(i)by
			 striking 1-year period and inserting 2-year
			 period; and
							(ii)by
			 striking ; and and inserting a period; and
							(C)by striking
			 subclause (IV).
						(2)Separate
			 limitation for Mauritius
						(A)AmendmentClause
			 (iv) of section 112(b)(3)(C) of the African Growth and Opportunity Act (as
			 redesignated by subsection (a)(1)(B) of this section) is amended to read as
			 follows:
							
								(iv)Separate
				limitation for MauritiusFor the 1-year period beginning October
				1, 2005, and the 1-year period beginning October 1, 2006, the term lesser
				developed beneficiary sub-Saharan African country includes
				Mauritius.
								.
						(B)Retroactive
			 application for certain liquidations and reliquidations
							(i)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law, and subject to clause (ii), the
			 entry of any article—
								(I)that was made on
			 or after October 1, 2005, and before the date of the enactment of this Act;
			 and
								(II)with respect to
			 which preferential treatment under section 112(b)(3) of the African Growth and
			 Opportunity Act would have applied if the amendment made by subparagraph (A)
			 applied with respect to the entry of such article, shall be liquidated or
			 reliquidated as if such amendment applied to the entry of such article.
								(ii)RequestsLiquidation
			 or reliquidation may be made under clause (i) with respect to the entry of an
			 article only if proper request therefor is filed with the Bureau of Customs and
			 Border Protection of the Department of Homeland Security within 90 days after
			 the date of the enactment of this Act.
							(iii)Payment of
			 amounts owedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation made under clause (i) with respect to the
			 entry of an article shall be paid not later than 180 days after the date of
			 such liquidation or reliquidation.
							(iv)DefinitionAs
			 used in this subparagraph, the term entry includes a withdrawal
			 from warehouse for consumption.
							(c)Certain textile
			 fabrics and other made-Up textile articles
					(1)AmendmentSection
			 112(b) of the African Growth and Opportunity Act (19 U.S.C. 3721(b)) is amended
			 by adding at the end the following new paragraph:
						
							(8)Certain textile
				fabrics and other made-up textile articles
								(A)In
				generalNotwithstanding section 503 of the Trade Act of 1974 (19
				U.S.C. 2463) or any other provision of law, textile fabrics and other made-up
				textile articles classifiable under any heading of chapters 50 through 60 and
				chapter 63 of the Harmonized Tariff Schedule of the United States (other than
				headings 5101 through 5105 and headings 5201 through 5203 of such Schedule)
				that are wholly the product of one or more beneficiary sub-Saharan African
				countries.
								(B)Surge
				mechanismThe requirements of subparagraph (D) of paragraph (3)
				shall apply with respect to imports of textile fabrics and other made-up
				textile articles described in this paragraph to the same extent and in the same
				manner as such requirements apply with respect to imports of articles described
				in paragraph
				(3).
								.
					(2)Effective date;
			 applicabilityThe amendment made by paragraph (1) shall take
			 effect on October 1, 2006, or the date of the enactment of this Act, whichever
			 occurs later. The preferential treatment described in subsection (a) of section
			 112 of the African Growth and Opportunity Act shall apply to textile fabrics
			 and other made-up textile articles described in paragraph (8) of section 112(b)
			 of such Act (as added by paragraph (1)) that are imported directly into the
			 customs territory of the United States on or after such date.
					IIIInitiatives on
			 agriculture
			301.Increased
			 accessSection 122(b)(3) of
			 the African Growth and Opportunity Act (19 U.S.C. 3732(b)(3)) is amended to
			 read as follows:
				
					(3)addressing
				critical agricultural policy issues, in part, by developing a comprehensive
				plan, which shall be submitted to Congress, and shall take into consideration
				the October 2005 report of the International Trade Commission on Export
				Opportunities and Barriers in African Growth and Opportunity Act Eligible
				Countries and the July 2005 African Growth and Opportunity Act Competitiveness
				Report prepared by the Office of the United States Trade Representative,
				to—
						(A)increase market
				liberalization;
						(B)develop
				agricultural exports;
						(C)remove barriers
				and constraints to United States-Africa agricultural trade;
						(D)increase
				investment in processing and transporting commodities;
						(E)develop and
				increase capacity by working with farmers and farmer groups, especially small
				farmers, in order to improve productivity and ability to access local and
				international markets, as well as address other supply-side constraints;
						(F)increase access
				to vital market information, including prices, product quality and demand,
				inputs quality and costs, and customs rules and regulations, for farmers and
				farmer groups and cooperatives and for relevant government ministries;
				and
						(G)enable
				public-private partnerships in eligible sub-Saharan African countries to
				promote trade in agricultural products between the United States and eligible
				sub-Saharan African
				countries;
						.
			302.Enhanced
			 trade
				(a)Enhanced trade
			 in agriculture
					(1)Duty-free
			 accessIn order to enhance the opportunities for increased
			 agricultural trade, the President shall establish additional duty-free access
			 for countries designated as beneficiary sub-Saharan African countries under
			 section 506A(a)(1) of the Trade Act of 1974 (19 U.S.C. 2466a(a)(1)) for
			 agricultural products governed by tariff-rate quotas as of the date of the
			 enactment of this Act. The expanded access for countries described in the
			 preceding sentence shall be subject to a safeguard mechanism to prevent market
			 disruption or the threat of market disruption.
					(2)AmountThe
			 amount of additional duty-free access for agricultural products restrained by
			 tariff rate quotas that is established pursuant to paragraph (1) shall be set
			 at a level equal to actual imports of such products from beneficiary
			 sub-Saharan African countries during the 12-month period ending September 30,
			 2005. If an agricultural product that is restrained by tariff rate quotas was
			 not imported from any beneficiary sub-Saharan African country during the
			 12-month period ending September 30, 2005, the amount of additional duty-free
			 access shall be set at a level equal to that portion of the applicable tariff
			 rate quota that was reserved for all other countries for the
			 quota period ending September 30, 2005.
					(3)Additional
			 duty-free accessThe President shall annually allocate such
			 additional duty-free access among beneficiary sub-Saharan African
			 countries—
						(A)that were net
			 surplus producers of the agricultural product in question during the preceding
			 year; and
						(B)on the basis of
			 traditional market shares and such other criteria as the President shall
			 consider appropriate, such as the level of economic development of the
			 beneficiary countries, and that are consistent with United States obligations
			 under Article XIII of GATT 1994, provided that reasonable access is allocated
			 to new entrants.
						(4)DefinitionAs
			 used in paragraph (3), the term GATT 1994 means the General
			 Agreement on Tariffs and Trade annexed to the Agreement Establishing the World
			 Trade Organization entered into on April 15, 1994.
					(b)Assistance to
			 agribusinessThe Administrator of the United States Agency for
			 International Development is authorized to provide grants in each of the fiscal
			 years 2007 through 2020 to governmental and nongovernmental entities that are
			 located in countries designated as beneficiary sub-Saharan African countries
			 under section 506A(a)(1) of the Trade Act of 1974 (19 U.S.C. 2466a(a)(1)) and
			 can provide assistance, consultation, and equipment to agribusinesses,
			 particularly small- and medium-sized, locally-owned enterprises, located in
			 those countries in order to enable agricultural products of those businesses to
			 meet the requirements under United States law when imported into the United
			 States. Such funds may be used for grants to national plant protection
			 organizations for the purpose of obtaining equipment to achieve the purposes of
			 this subsection.
				(c)Foreign
			 agriculture serviceThe Secretary of Agriculture shall direct the
			 Foreign Agriculture Service (FAS) to work with national African agricultural
			 organizations to identify agricultural equipment and supply needs and implement
			 programs that strengthen the ability of members of African agricultural
			 organizations to fulfill these needs in conjunction with export credit
			 guarantee programs.
				IVIncreased
			 investment
			401.Incentives
			 through Export-Import Bank
				(a)Export-Import
			 Bank of the United StatesSection 2(b)(1)(B) of the Export-Import
			 Bank Act of 1945 (12 U.S.C. 635(b)(1)(B) is amended—
					(1)by inserting
			 (i) after (B); and
					(2)by adding at the
			 end the following:
						
							(ii)The Bank shall implement such
				regulations and procedures as may be appropriate to ensure that full
				consideration is given to the extent to which any loan, guarantee, insurance,
				extension of credit, or participation in an extension of credit is likely to
				have a positive effect on industries, including the textile and apparel
				industry and agricultural production, in countries designated as beneficiary
				sub-Saharan African countries under section 506A(a)(1) of the Trade Act of 1974
				(19 U.S.C. 2466a(a)(1)). To carry out the purposes of this clause, the Bank
				shall work with the Administrator of the United States Agency for International
				Development, the United States Trade Representative, and the Secretary of
				Commerce in identifying opportunities to use the resources of the Bank to
				encourage industrial and agricultural development in such beneficiary
				sub-Saharan African
				countries.
							.
					VTax
			 and investment policy
			501.Tax
			 revenues
				(a)Development of
			 domestic tax policies To replace lost trade tax revenues
					(1)FindingsCongress
			 finds that—
						(A)trade tax
			 revenues remain important in many countries designated as beneficiary
			 sub-Saharan African countries under section 506A(a)(1) of the Trade Act of 1974
			 (19 U.S.C. 2466a(a)(1));
						(B)studies conducted
			 by the International Monetary Fund show that the revenue losses a developing
			 country experiences due to trade liberalization can be recovered by improving
			 the domestic tax system in the affected country; and
						(C)technical
			 assistance provided by the United States to such beneficiary countries in
			 fiscal or economic policy programs has focused on tax system enhancement or
			 development that has been helpful in moving tax regimes away from trade-related
			 tax revenue toward other tax revenue sources.
						502.Technical
			 assistanceIt is the sense of
			 Congress that—
				(1)the United States
			 Agency for International Development, in cooperation with the Department of the
			 Treasury, the International Monetary Fund, the International Bank for
			 Reconstruction and Development, and the African Development Bank, should
			 exercise the authorities it has to continue to provide technical assistance to
			 countries designated as beneficiary sub-Saharan African countries under section
			 506A(a)(1) of the Trade Act of 1974 (19 U.S.C. 2466a(a)(1)) in tax policy,
			 revenue administration, and anti-corruption efforts; and
				(2)particular focus
			 should be given to projects that assist such beneficiary countries in
			 developing domestic policies and measures to replace lost trade tax revenues
			 resulting from trade liberalization.
				503.Taxation
			 treatiesIn order to encourage
			 investment in and certainty in the movement of capital, the Secretary of the
			 Treasury shall seek negotiations with those countries designated as beneficiary
			 sub-Saharan African countries under section 506A(a)(1) of the Trade Act of 1974
			 (19 U.S.C. 2466a(a)(1)) which the Secretary determines will benefit most from
			 an income tax treaty with the United States.
			504.Bilateral
			 investment treatiesIn order
			 to encourage investment in countries designated as beneficiary sub-Saharan
			 African countries under section 506A(a)(1) of the Trade Act of 1974 (19 U.S.C.
			 2466a(a)(1)) and reduce the uncertainties that arise from investing in
			 developing countries, the Secretary of State shall seek to negotiate, with
			 interested eligible sub-Saharan African countries, bilateral investment
			 treaties. Any such agreement shall comply with section 2102(b)(3) of the Trade
			 Act of 2002 (19 U.S.C. 3802(b)(3)).
			VIDevelopment and
			 trade capacity building
			601.Sub-Saharan
			 African economic growthIt is
			 the sense of Congress that—
				(1)sub-Saharan
			 Africa faces critical challenges to economic growth and progress toward the
			 United Nations Millennium Development Goals (as contained in United Nations
			 General Assembly Resolution 55/2 (September 2000));
				(2)the January 1,
			 2005, elimination of textile and apparel quotas previously maintained by
			 members of the World Trade Organization (WTO) and competition from subsidized
			 producers in countries such as the People's Republic of China continue to
			 reverse the economic gains in sub-Saharan Africa that resulted from
			 implementation of the African Growth and Opportunity Act (19 U.S.C. 3701 et
			 seq.); and
				(3)the United States
			 should play a leadership role in expanding trade benefits to sub-Saharan Africa
			 and providing a substantial increase in development and trade capacity
			 assistance for sub-Saharan Africa.
				602.Assistance
				(a)AssistanceIn
			 order to give sub-Saharan Africa the necessary infrastructure and
			 industry-building assistance needed for sustainable economic development, the
			 President shall—
					(1)provide targeted
			 capacity building assistance through bilateral assistance and seek to establish
			 a multilateral capacity-building fund or facility for Africa, potentially
			 within the World Bank, in a gender-sensitive manner, aimed at—
						(A)diversifying the
			 economies of sub-Saharan Africa, in part by promoting the growth of sub-Saharan
			 Africa's agricultural sector;
						(B)increasing the
			 production of value-added agriculture and food products;
						(C)lowering costs
			 and increasing efficiencies relating to the transport of food and
			 agriculture;
						(D)increasing food
			 storage capacity;
						(E)improving
			 dissemination of market information for farmers and farmer groups;
						(F)providing
			 technical assistance to small- and medium-sized enterprises;
						(G)providing
			 technical assistance to local retail banks to provide loans to small- and
			 medium-sized enterprises;
						(H)facilitating the
			 transfer of manufacturing and food production technology;
						(I)raising labor
			 standards and productivity; and
						(J)promoting the
			 rule of law, contract enforcement, and government transparency in the
			 administration of trade and economic policy;
						(2)provide targeted
			 assistance to sub-Saharan Africa to ensure the formal recognition of land and
			 property rights in urban and rural settings to increase access to capital and
			 thereby promote economic growth and investment, including training and capacity
			 building programs, as well as multilateral aid, aimed at local legal officials,
			 policymakers, and nongovernmental organizations regarding property law,
			 surveying, land registration, and land use planning;
					(3)coordinate
			 efforts under paragraph (2) with multinational organizations such as the World
			 Bank, the African Development Bank, and the High Level Commission on Legal
			 Empowerment of the Poor; and
					(4)establish a Legal
			 Aid Corps, comprised of legally-trained volunteers from the United States, to
			 provide technical advice to countries of sub-Saharan Africa regarding property
			 law, surveying, land registration, and land use planning.
					(b)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 President to carry out this section such sums as may be necessary.
				
